                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                              4:16CR3039

      vs.
                                                                  ORDER
ISABEL M. MALLAR,

                     Defendants.


      Defendant first appeared this court over two and one-half years ago. She
has been on pretrial release and supervised by U.S. Probation and Pretrial
Services Office for the Southern District of Georgia from the outset of this case.
Defendant has now pleaded guilty and is therefore subject to immediate
detention absent showing, by clear and convincing evidence, that her release
will not pose a risk of harm to the public or a risk of flight.


      Defendant moves to modify her release conditions so she can move to
South Carolina for “personal and professional reasons.” (Filing No. 120). This
conclusory statement does not justify modifying conditions of release,
particularly for someone who is no longer presumed innocent.


      Accordingly,

      IT IS ORDERED that Defendant’s motion, (Filing No. 120), is denied.

      October 9, 2018.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
